Exhibit 10.1

SUMMARY OF THE LONG-TERM PERFORMANCE PLAN

 

•

The Long-Term Performance Plan (the LTPP) is an incentive compensation plan for
senior executives, including executive officers, designed to promote leadership
teamwork toward achieving common performance goals and to foster an effective
link between long-term rewards and performance against internal and external
goals.

 

•

Each participating senior executive will receive a restricted stock unit award
under the LTPP which will entitle the executive to the right to earn shares of
common stock or cash upon the attainment of the pre-established performance
goals over a three-year plan period. The Management Development and Compensation
Committee (the Committee) or the Board of Directors will establish individual
awards for each executive based upon an examination of compensation information
compiled by an outside consultant from a peer group of public companies of a
similar revenue size or that compete in our primary business areas.

 

•

The Committee approved the following business criteria on which performance
goals are based for the LTPP: free cash flow; return on invested capital;
bookings; net sales; operating profit; total shareholder return; working capital
turnover; and earnings per share. The Committee may choose to measure these
criteria relative to an index or comparisons with other peer companies or
industry groups, or based solely on our achievement of internal financial
metrics.

 

•

The awards may be settled in shares of common stock or cash at the discretion of
the Committee. The LTPP operates under, and awards are made pursuant to, our
2001 Stock Plan. All shares to be issued in settlement of awards shall be issued
pursuant to the 2001 Stock Plan.

 

•

Each executive will receive an award with a threshold, target and maximum
payout. The awards will settle based upon our performance over the cumulative
three-year plan period with respect to the stated goals. If our performance with
respect to all three metrics fails to meet the threshold, then the awards will
not vest and no payout under the awards will be made. If our performance with
respect to any or all of the three metrics meets or exceeds the threshold, then
a varying amount of shares or cash, up to the maximum, may be earned.

 

•

Dividend equivalents will accrue on the restricted stock units and be paid in
shares of common stock upon settlement of the awards based upon the number of
shares of common stock actually earned pursuant to the award.

 

•

The Committee will review our performance relative to the applicable metrics and
authorize payment in settlement of the awards, if any, after performance results
for the three-year performance period are known.

 

•

The performance criteria established for the 2006-2008 LTPP performance period,
which are independent of each other, are based on three metrics and weighted as
follows: free cash flow (50%), total shareholder return relative to a peer group
(25%) and return on invested capital (25%).

January 24, 2006

 

 



 

 

 

 

 

 